 14DECISIONSOF NATIONALLABOR RELATIONS BOARDPost-Newsweek Stations of Florida,Inc.,StationWPLG-TVandDirectors Guild of America, Inc.,Petitioner.Case 12-RC-4570March 20, 1975DECISION ON REVIEW AND DIRECTION OFELECTIONBy MEMBERSFANNING, JENKINS, AND PENELLOOn June 5, 1974, the Regional Director for Region12 issued a Decision and Order in the above-entitledproceeding, in which he dismissed the petition on thebasis of his finding that the Employer's producer/di-rectors, all but one of the individuals currently em-ployed in the unit requested by the Petitioner, aresupervisors.Thereafter, in accordance with the Na-tional Labor Relations Board Rules and Regulations,as amended, the Petitioner filed a timely request forreview of the Regional Director's decision on theground that it should be reviewed in conjunction withtwo other cases' then pending, raising similar' issues.The Petitioner thereafter filed a timely supplement toits request for review, in which it urged as a furtherground that the Regional Director, in making theaforementioned determination, departed from prece-dent. The Employer filed opposition to the request forreview.On September 23, 1974, the National Labor Rela-tions Board, by telegraphic order, granted the Peti-tioner's request for review. Both parties filed briefs onreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includingthe briefs on review, and concludes that a questionaffecting commerce exists concerning the representa-tion of employees of the Employer within the meaningof Sections 9(c)(1) and 2(6) and (7) of the Act, for thefollowing reasons:Except as noted below, we conclude that the factualfindings of the Regional Director' are substantiallysupported by the record, and as they are similar in allmaterial respects to those inWestinghouse, supra,per-taining to the supervisory status of the producer/direc-tors at WBZ-TV and WJZ-TV, we conclude, for thei -WestinghouseBroadcastingCompany,Inc.(WBZ-TV),Case1-RC-13147, andWestinghouse Broadcasting Co., Inc. (WJZ-TV),Case5-RC-8865 The cases were consolidated for decision in 215 NLRB No 26,issued November 26, 1974.2 As excerpted in relevant part from his Decision and Order and attachedhereto marked "Appendix."reasons expressed in that decision, that the Employer'sproducer/directors are not supervisors as defined in theAct.'With respect to,the Employer's alternative conten-tion that its producer/directors are managerial em-ployees, we again note a basic similarity to the facts oftheWestinghousecases. Thus, here as in those cases,certain producer/directors may be members of the sta-tion's community ascertainment cabinet, may have lim-ited censorship responsibilities, provide input into pro-gram planning and development, discuss productionproblems and policies in meetings with supervisory per-sonnel, and are responsible for seeing that program-ming comports not only with internal station policy,but with such externally imposed criteria as the equaltime and fairness doctrines and the rules regardingdramatizations. Clearly, the producer/directors bearthe responsibility for the "look" of the station's pro-gramming. However, it does not appear that a produ-cer/director could initiate a major policy or program-ming change, nor authorize the expenditure of newfunds, without prior approval. His range of discretionis limited in all significant respects by station policy,external regulations, current production practices, andthe necessity of obtaining approval, prior to-initiationand substantial alteration in the station's program-ming. Thus, we conclude that the Employer's produ-cer/directors are not managerial employees.The Regional Director found it unnecessary to re-solve the Employer's contention that the assistant di-rector in the news department, the sole remaining em-ployee in the unit requested by the Petitioner, - issupervisory and/or managerial. This employee worksin conjunction with the producer/director regularly as-signed to direct the station's news broadcasts. Her du-ties consist,inter alia,of keeping the producer/directorapprised of timing during the broadcast, and obtainingthe graphic materials and films needed for the program.We find no record evidence to support the contentionthat she possesses or exercises any indicia of supervi-sory or managerial authority.In view of the foregoing) we shall direct an electionin a unit of the Employer's producer/directors andassistant directors at its Miami, Florida, television sta-3Contraryto the Regional Director,we are not persuaded on the recordas a whole that the producer/directors are responsible for programming"from planning to airing"Programmingat WPLG is essentiallya collabora-tive effort,and while a producer/director may have considerable input intosuch effort his role is far short of exclusivecontrolAlthoughProducer/Di-rector Leverenz has considerablefreedom ofaction with regard to his pro-gram"Arthur and Company,"in his case, as in all others, content issubjectto budgetary constraints as well as the necessity to meet the requirementsof internal station policy and external regulations Likewise,we find noevidence that the producer/director exercise final authority with respect totalent selection,program format,set alterations,inclusion of new programsor specials in the broadcast schedule,or the scheduling of existing program-ming. The rangeof their responsibilityis circumscribed as in the casesinvolving their counterpartsof WBZ-TV and WJZ-TV.217 NLRB No. 17 POST-NEWSWEEK STATION WPLG-TVtion, which, we find to be appropriate for the purposesof collective bargaining within the meaning of Section9(c) of the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]APPENDIXStationWPLG-TV is under overall direction of aGeneral Manager and Deputy General Manager. TheGeneral Manager is consulted in all instances of hiringand firing.The-Programming Department is under thegeneral supervision of a Program Director.Within theProgramming department,there is an Executive Pro-ducer, Public Affairs Director, Film Director, Art Di-rector,Producers and Associate Producers,the fiveProducer/Directors whose status is in issue herein,floormen,announcers and show talent. (Certain of theabove-named individuals have cross responsibilities inproduction also.)Within the Programming Depart-ment there is essentially a production sub-departmentpertinently composed of production technicians undersupervision of a Production Manager,Chief Engineerand an Assistant Chief Engineer.The Program Direc-tor and the Production Manager each in consultationwith the General Manager,have authority to hire andfire employees.The Production Manager is essentiallyresponsiblefor theschedule of video tape time andpersonnel,including the Producer/Directors.How-ever,the performance of the Producer/Directors isevaluated by the Executive Producer, which is accom-plished in the main by post critique of the aired pro-gram.The Production Department technicians arecomposed of audio men, video men, projectionists,videotape men, and cameramen,all of whom are repre-sented by another union,are covered by a collectivebargaining agreement which establishes their rates ofpay. Employer also has a separate News Departmentunder the supervision of a News Director,AssistantNews-Director and a Managing Editor.An AssistantDirector is employed in this department and assists aproducer/director assigned to news programs.The Producer/Directors are themselves carried onexempt salary payroll,do not receive overtime, andenjoy benefits which are different.from production em-ployees. The Executive Producer receives a higher sal-ary than the highest paid Producer/Director, but theProduction Manager receives a salary which is compa-rable.There are several News Producers,only one ofwhom receives a salary greater than the Producer/Di-rector regularly assigned to direct live news programs.In general,the function of a producer is to developa program concept frequently within budgetary limita-tions. The function of a director is to execute the result-ing program whether it be a live,or live on tape show,15or news program. More specifically, the job of Produ-cer/Director upon assignment then is a combined taskof development,production and direction of station(regular or special)programs, in house commercialsand promotional announcements(promos).All theProducer/Directors have director and producer orconsulting producer duties in varying degrees and/orupon special assignment.A Producer/Director has acrew assigned to him,usually composed of an audioman, video man,projectionist,video tape man, 2-3camera men and a 2-man floor crew.The record revealsthat the Producer/Directors do not in their own righthave authority to hire,fire, suspend,independentlytransfer employees between production crews,lay off,recall,promote or independently reward or disciplineor adjust,the grievances of these employees.Producer/Directors are responsible for set creationand placement and any required rehearsals,arrange-ment of lights,cameras, microphones selection and ed-iting of film and timing.Prior to a show,Producer/Di-rectors will meet with the crew and instruct them as tohow the show is to be done. At show time, the Directordirects: Camera men as to the type of shots they are totake;audio man as to timing,source and intensity, ofsound;video man as to required quality of the pictureand when occasion requires,advises the video man -oflighting difficulties coming up on the programs. TheDirector controls film and slides after put up by theprojectionist;and similarly controls the video tapeswhen set up by the video tape man.Floor men set upthe studio set and lighting prior to the show, and atshow time the floor men run teleprompters and trans-mit cues to the talent, etc., on the set upon directionfrom the director in the control room.Producer/Direc-tors have monitors of each source for broadcast con-trolled by multiple input switches and also have availa-ble digital read-out clocks for timing of programs to thesecond.The Director also directs the given program'stalent, announcers and/or newsmen.While the show ison the air,they are in complete charge.While Directorshave not independently transferred employees betweencrews,they can assign employees with certain parame-ters;e.g.,within the crew,and have made requests onthe scheduling and assignment of individuals whichhave effectivelyinfluenced employees'placements. Dur-ing air time,they have authority to require unnecessaryindividuals to leave the studio.DuringMondaythrough Friday, the technician crews report to theProducer/Directors for about 75 percent of their work-ing time. Producer/Directors submit discrepancy re-ports reporting any deviation from the scheduled pro-gram.They regularly submit Director's reports to theExecutive Producer and Production Manager whichrelate to performance of the crew, general problems ofcrew and equipment. They have authority to commend 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDan employee to superiors for a job well done or reporta poor performance to their superiors for further ac-tion. Such reports have resulted in official commenda-tion or corrective consultation by superiors. When act-ing as aProducer/Director, they are responsible for thefull show fromplanning toairing,and asa Director inany event are responsible for coordination of the workproduct of all the other people involved in the show.They attend regular weekly meetings with the executiveProducer, which are frequently attended by the Pro-ductionManager, and in which they discuss mutualoperational problems. Though on a,limited basis, oneor more have also attended high managementmeetingsor seminars.Producer/Directors have authority on their owninitiative to keep floor men and announcers, and pro-duction crews on overtime if required to finish a pro-gram. While there is some record evidence, some Di-rectorsmay not have been aware they had suchauthority, the record is clear this authority has recentlybeen clarified to them, and the production crews simi-larly informed of the authority of Producer/Directorsover them.- On weekends certain Producer/Directorsare the only representatives of management at the sta-tion.The Producer/Directors are responsible forfamiliarity with principles of Fairness and Equal TimeDoctrines, and have certain responsibilities with regardto required identification of telecast dramatizations.